Citation Nr: 1515610	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-18 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979 in the Marines, and from January 2003 to August 2003 in the Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana and St. Louis, Missouri respectively.  The February 2012 rating decision denied service connection for hearing loss.  The June 2012 rating decision denied service connection for a left knee disorder.  The claims file is currently under the jurisdiction of the New Orleans RO.

The Board notes that in the March 2010 rating decision, the RO treated the claim on appeal as a claim to reopen, which usually requires the submission of new and material evidence.  Evidence submitted within one year of the last prior denial, a September 2007 rating decision by the RO, included service treatment records not previously of record.  If, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, and the Board may adjudicate the Veterans' claim for service connection as an original claim, rather than as a reopened claim.  38 C.F.R. § 3.156(c)(1) (2014).

In February 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the issues of service connection for bilateral hearing loss and a left knee disorder must be remanded for further development.

Bilateral Hearing Loss

The Veteran has asserted that he has a bilateral hearing loss disability as a result of noise exposure during active duty service.  Specifically, at his February 2014 Board hearing, the Veteran indicated his hearing loss had worsened since his last VA examination in October 2011.  He testified that he has a hard time hearing his wife and children when they talk to him.  He also testified that he has to look people in the face when they talk to him and ask them to repeat themselves.

The Board notes that VA has conceded hazardous noise exposure and the Veteran is service connected for tinnitus.  An October 2011 VA examination revealed that the Veteran did not have audiometric findings which meet the criteria for a grant of service connection for hearing loss for VA purposes.

The Board finds that in light of the Veteran's statements and other evidence suggesting a possible worsening of hearing loss symptoms since the most recent VA examination, the most recent VA examination may not reflect the current state of the Veteran's bilateral hearing loss.  As such, the Board finds it appropriate to afford the Veteran a new VA examination to determine the etiology and extent of his hearing loss.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Left Knee Disorder

The Veteran contends that he has a left knee disorder as a result of a fall during active duty.  

The Veteran's service treatment records show that in January 2003, the Veteran sought treatment for left knee pain after falling into a hole.  The treatment note reflects that the Veteran had an abrasion to the left shin that he was instructed to clean daily and keep dry.  He was assessed with a left leg abrasion, and early post traumatic cellulitis.  Post-service treatment records show that the Veteran has been diagnosed with chronic left knee sprain and degenerative joint disease.

In November 2011, the Veteran was afforded a VA knee examination.  The examiner completed a physical examination of the Veteran's left knee, however, he did not provide an opinion regarding the Veteran's left knee condition.  In a March 2012 addendum, the examiner diagnosed left knee chondromalacia patella, medial meniscus degeneration, osteoarthritis, and status post left knee ATS for partial medical meniscectomy and partial chondroplasty of medial femoral condyle.  The examiner opined that the Veteran's current left knee condition was less likely related to the left knee injury sustained while in the military.  The rationale provided was that the medical evidence of record revealed an abrasion of the left leg, specifically the left shin, and there was no mention of involvement of the left knee joint.

The Veteran has consistently reported that he injured his left knee in service when he fell during a training exercise.  At his February 2014 Board hearing, he testified that he stepped in a hole as deep as his knee.  He stated that when he stepped into the hole his body began to fall and his knee popped.  He stated that he sought treatment the very next day, and his STR's reflect that.  The Veteran stated that although he had bruises on his leg that were referenced in the treatment note, his knee was still in a great deal of pain and the treatment note reflects that the complaint that he had when he sought treatment was knee pain.  The Veteran also testified that he has had no other injuries to his left knee since the in-service injury.

The Board finds that the VA examiner's opinion does not take into account the Veteran's credible statements regarding the injury to his knee, and as such is not an adequate opinion on which to base a decision.  The rationale provided by the examiner is based solely on the fact that the in-service treatment record noted the treatment provided for a left leg injury, however, this disregards the fact that the treatment note also states that the Veteran's chief complaint was left knee pain.  As the examination and opinion report is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine whether he has a current left knee condition that is etiologically related to his in-service left knee injury.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims file, or Virtual VA or VBMS any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination with a different examiner than the examiner who conducted the October 2011 VA examination, to determine the etiology of his bilateral hearing loss disability.  All necessary tests should be conducted.  The claims folder should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should specifically state whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hearing loss disability is related to the Veteran's period of active service.

3.  Schedule the Veteran for a VA examination with a different examiner that the examiner who conducted the November 2011 examination and March 2012 addendum, to determine the severity and etiology of any diagnosed left knee disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

Identify all diagnosed left knee conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left knee condition is related to the Veteran's active service. 

For the purposes of this examination, the examiner should take as true the Veteran's testimony and statements that he fell and hit his knee during basic training, and that he has had no further injuries to his left knee since the in-service injury.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




